Title: From Benjamin Franklin to William Franklin, 3 February 1773
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, Feb. 3. 1773
I send you herewith some Seeds, and shall send more for your Friends, by the Philad. Ships, by whom I shall write more fully. They are Peas of a valuable Sort, and the Turnip Cabbage which abides the Frost of Winter, and therefore of great Use as Feed in the Spring before any other appears. They were given me by our good Friend Mr. Todd.
Yours of Oct. 29. Nov. 3. Dec. 1, and 4 are come to hand; but I hear nothing from Bristol concerning the Pork. I shall write thither about it.
I continue very well. Present my affectionate Respects to our good Friend Galloway. The Grant is not yet compleated. Love to Betsey. I am ever Your affectionate Father.
